IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    :        NO. 832
                                          :
ORDER MODIFYING § 4 OF THE                :        SUPREME COURT RULES
PENNSYLVANIA CONTINUING LEGAL             :        DOCKET
EDUCATION BOARD REGULATIONS               :
                                          :
                                          :




                                       ORDER


PER CURIAM

      AND NOW, this 19th day of March, 2020, upon the recommendation of the
Continuing Legal Education (“CLE”) Board,

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania, and Rule 1952(A) of the Rules of Judicial Administration, that § 4 of the
Pennsylvania Continuing Legal Education Board Regulations, implementing Rule
105(a)(1) of the Pennsylvania Rules for Continuing Legal Education, is modified as
follows:

      The April 30, 2020 CLE compliance deadline applicable to Compliance Group 1 is
hereby extended to August 31, 2020. All other 2020 annual compliance deadlines remain
unchanged and on standard schedule.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.